Order entered April 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01199-CR

                                  MARK MCCAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00694-K

                                            ORDER
       The Court REINSTATES the appeal.

       On January 9, 2014, the Court ordered the trial court to make findings regarding the

completeness of the reporter’s record in this appeal. We ADOPT the findings that: (1) hearings

were held on February 3, 2014 and March 25, 2014 to determine the issue of the record

completeness; (2) appellant’s attorney and counsel for the State, as well as retired court reporter

Janice Garrett were present at the hearings; (3) at the February 3, 2014 hearing, it was reported

that at least one record of a May 31, 2012, a day on which Ms. Garrett sat as court reporter, had

not been transcribed, but was “probably available”; (4) Ms. Garrett filed the record of the May

31, 2012 hearing in the Court of Appeals on March 10, 2013; (5) on March 25, 2014, Ms. Garrett

reported that no hearings were held for which court reporter notes are available to be transcribed
for July 7, 2007, July 29, 2007, August 3, 2007, September 5, 2007, September 21, 2009,

October 9, 2009, and April 16, 2010; (6) On March 25, 2014 Ms. Garrett reported that hearings

for which notes are available were conducted on December 7, 2007 and October 19, 2011; (7)

Ms. Garrett was the reporter who recorded the December 7, 2007 and October 19, 2011 hearings

and can transcribe the notes; (8) notes also exist for a hearing conducted in November 2007 that

can be transcribed; (9) although there is a discrepancy over whether the date of the November

2007 hearing was the 11, 14, or 29, only one hearing was conducted in November 2007; (10) Ms.

Garrett reported that hearings for which notes are available may have been held on January 11,

2008 and February 15, 2008; (11) Linda Vera was the deputy court reporter on January 11, 2008

and February 15, 2008; (12) Ms. Garrett will verify with Ms. Vera about hearings on those dates;

(12) State’s Exhibit no. 5 and Defenses Exhibits 7 and 8 have been located through the evidence

registrar and can be filed with the supplemental reporter’s records; (13) Ms. Garrett’s

explanation for the delay in filing the records is her work on other cases for which she has

records due; and (14) Ms. Garrett requested an extension of forty-five days from the March 26,

2014 findings to file the remainder of the record in this appeal.

       We note that this appeal has been pending for more than nineteen months and appellant

cannot file his brief until the complete reporter’s record is filed in this appeal. Accordingly, this

Court ORDERS court reporter Janice Garrett to file, by JUNE 2, 2014, all of the records,

including exhibits, identified above as having been recorded by Janice Garrett.

       We further ORDER that Ms. Garrett forward a copy of this order to court reporter Linda

Vera by Friday, April 11, 2014, and notify Ms. Vera that the records of the January 11, 2008

and February 15, 2008 hearings must be prepared and must be included in the record to be filed

by JUNE 2, 2014.
       We further ORDER that Janice Garrett not sit as a court reporter until she has filed the

complete record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Charon Evans,

Official Court Reporter, Criminal District Court No. 4; court reporter Janice Garrett; counsel for

all parties; and the Dallas County Auditor.




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE